DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “single-use electrode” in claim 12 is rejected, as it is a relative term, which renders the claim indefinite.  The term “single-use electrode” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “single-use”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “single-use electrode”.  It is unclear if the phrase is with respect to any electrode which is merely used once, with respect to a specific type of electrode or something different altogether.  It is unclear if the phrase is with respect to a material, size, or merely with respect to any electrode.
The phrase “configured to be disposed after a single use” in claim 12 is rejected, since it is unclear as to what is encompassed by the phrase “configured to be disposed after a single use”; it is unclear as to what difference is encompassed by this phrase, if not a “configured to be disposed after a single use”.  It is unclear if the phrase is with respect to a material, size, positioning, accessibility or merely with respect to any electrode which can be removed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman (5239258) in view of Celotti et al. (The analytical evaluation of wine oxidability).
Kauffman teaches an electroanalytical method for predicting oxidability of a liquid food product (col. 2 lines 47-59), comprising:
a) recording a primary electrochemical signal of a sample of the food product (col. 4 lines 57-61); 
b) processing the primary electrochemical signal based on a virtual electrochemical titration (col. 7 lines 20-21; lines 31-35; voltammetric analysis);
c) determining an antioxidant power of the sample by calculating an area beneath a curve graphically representing the processed electrochemical signal (col. 7 lines 21-28);
d) comparing the antioxidant power of the sample to an antioxidant power of a same product with known oxidability (col. 7 lines 21-24); and 

Though silent to wine, Kauffman teaches detecting antioxidants in fluid food products and thus one of ordinary skill in the art would have been motivated to look to the art of specific food product which contain measurable antioxidants and change properties with respect to such over time.
Thus since Kauffman teaches oxidability evaluation of food products and since Celotti teaches a same evaluation of oxidability of food products and specifically wine.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a specific type of liquid food product such as in the instant case wine into the method as taught by Kauffman with respect to the broadly taught liquid food product thus providing a same analytical information directed to storage as taught by both and the advantage of rapid interpretation to optimize technology treatments directed to wine and all technological stages of wine making as taught by Celotti (pg. 1 first 2 par. )
The electroanalytical method according to claim 1, wherein said area beneath the curve of the processed electrochemical signal is calculated by integrating the processed electrochemical signal over an applied potential (col. 6 lines 35-39). 
Wherein the primary electrochemical signal comprises a voltammogram (col. 7 lines 20-24). 
The voltammogram comprises a cyclic voltammogram or a sweep voltammogram (col. 7 lines 20-24). 
The electrochemical signal is recorded using a device comprising a multiple electrode system with at least one working electrode, one reference electrode and one auxiliary electrode (col. 7 lines 54-56).
The electrochemical signal is recorded using a single use electrode that is configured to be disposable (col. 7 lines 59-61; any material which is conductive as opposed to glassy carbon).
A method for predicting the optimal total oxygen supply for storing liquids in a container (col. 7 lines 24-28; suitability for use, continued storage or continued use), comprising:
a) predicting oxidability of the liquid according to the electroanalytical method described in claim 1 (col. 7 lines 20-32); and
b) predicting the optimal total oxygen supply based on the oxidability predicted in a) and desired properties that the liquid must shall have after storage (col. 7 lines 24-28; suitability for use, continued storage or continued use).

a) predicting optimal total oxygen supply of the liquid according to the method of claim 15 (col. 7 lines 20-32) and 
b) storing the liquid in the container over a defined period of time (col. 7 lines 25-28; where storage in a container is taken with respect to “storage” relative a liquid), wherein an oxygen level in the container and a storage time are adjusted so that the optimal total oxygen supply as determined in a) is achieved at an end of the storage time (col. 7 lines 24-28; suitability for use, continued storage or continued use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to supply a defined starting amount of oxygen to an interior of the container before sealing closed said container as taught by Celotti (pg. 5) for its art recognized purpose of providing a strong protective effect according to the type and age of the wine (pg. 6) in order to make the storage conditions directly applicable in the cellar for the control and management of the technological stages of red and white wine making as further taught by Celotti (pg. 7 par. 2).  
Since Kaufmann teaches storage of the food product.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired container relative the taught food product as taught by Kaufmann and more specifically a bottle as taught by Celotti (pg. 7) for its art recognized purpose of providing a container for a liquid product and since the selection of a desired container in the instant case is merely for storage purposes.
With respect to claim 19, though silent to a closure, Kaufmann teaches maintaining a suitability of the material for use.  Thus since exposure to oxygen affects the product, including degradation thereof.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a closure which precludes or reduces oxidability of the substance and more specifically a closure which precludes or reduces an oxygen transfer rate, which precludes or reduces spoilage over time, i.e. an intended length of storage, and desired properties that the product shall have upon opening the container after storage such as in the instant case and as taught by Kauffman maintaining the freshness, suitability for use, continued storage or continued use (col. 7 lines 26-30).

Response to Arguments
	With respect to applicants urging directed to Kaufmann, and applicants urging directed to predicting with respect to a future product.  Importantly it is noted the claimed “predicting” is not limited to a future product but encompasses “predicting” relative real-time.  Though applicant urges Kaufmann is silent to “prediction of wine oxidability described in the present disclosure means that one can predict the 
	It is further noted applicants urging directed to “oxidation in the future” is not claimed where it is noted “in the future” is not limited which as taught by Kaufmann includes measuring and recording including comparing the reading against reference values to evaluate sample specific property for determining or in the instant case “predicting”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/Primary Examiner, Art Unit 1792